Case 2:19-cv-04583-GRB-ST Document 43 Filed 06/26/20 Page 1 of 1 PageID #: 197


                                            CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                June 23, 2020


TIME:                                3:45 P.M.


DOCKET NUMBER(S):                    CV-19-4583 (GRB)


NAME OF CASE(S):                     JOSE V. JOSHUA ET AL



FOR PLAINTIFF(S):                    Lindenfeld, Lanka



FOR DEFENDANT(S):                    Carman, McHue



NEXT CONFERENCE(S):                  See rulings below



FTR/COURT REPORTER:                  N/A

RULINGS FROM SETTLEMENT CONFERENCE:

Settlement discussions were held and the parties made significant progress. Parties will continue to disscuss settlement and
will advise the Court by July 10th by letter if the have reached a settlement.
